Ex. 10.2

CITRUS EXTRACTS, LLC

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is made and entered into as of June 29, 2015, by and between Citrus
Extracts, Inc. (“CEI”), Acacia Diversified Holdings, Inc. (“ADH” and,
collectively with CEI, “Assignor”) and Citrus Extracts II, LLC (“CEL” or
“Assignee”).

 

WHEREAS, Assignee, Assignor and certain other parties named therein have entered
into that certain Asset Purchase Agreement dated as of the date hereof (the
“Purchase Agreement”), pursuant to which Assignee has purchased certain assets
of Assignor used in connection with the business of acquiring and processing
citrus peel and milling citrus ingredient products; and

 

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign
certain rights and agreements to Assignee, and Assignee has agreed to assume
certain obligations of Assignor, as set forth herein, and this Assignment and
Assumption Agreement is contemplated by the Purchase Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Purchase Agreement.

 

2. Assignment and Assumption. Assignor hereby assigns, sells, transfers and sets
over (collectively, the “Assignment”) to Assignee all of Assignor’s right,
title, benefit, privileges and interest in and to the Purchased Assets
(including, without limitation, the Assigned Contracts and, to the extent
assignable, the Assigned Permits), except those CETS Assets, CETS Contracts and
CETS Permits transferred to Citrus Extracts Transport Services, LLC under the
Purchase Agreement, and all of Assignor’s burdens, obligations and liabilities
in connection with, each of the CEL Assumed Liabilities allocated to Assignor
under Section 1.03 of the Purchase Agreement. Assignee hereby accepts the
Assignment and assumes and agrees to observe and perform all of the duties,
obligations, terms, provisions and covenants, and to pay and discharge when due
all of the obligations of Assignor to be observed, performed, paid or discharged
from and after the Closing, in connection with such CEL Assumed Liabilities.
Assignee assumes no Excluded Liabilities, and the parties agree that all such
Excluded Liabilities shall remain the sole responsibility of Assignor.

 

3. Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to Assignor’s and Assignee’s representations,
warranties, covenants, agreements and indemnities relating to the Assumed
Liabilities and Purchased Assets, are incorporated herein by this reference.
Assignor and Assignee acknowledge and agree that the representations,
warranties, covenants, agreements and indemnities contained in the Purchase
Agreement shall not be superseded hereby but shall remain in full force and
effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.

 

4. Further Actions. Each of the parties covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated by this Assignment and Assumption
Agreement.

 

5. Governing Law. This Assignment and Assumption Agreement will be governed by
and construed under the laws of the State of Florida without regard to
conflicts-of-laws principles that would require the application of any other
law.

 

6. Execution of Agreement. This Assignment and Assumption Agreement may be
executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same agreement. The
parties may deliver an executed copy of this Assignment and Assumption Agreement
or any other document contemplated by this Assignment and Assumption Agreement
by facsimile or other electronic transmission to the other parties, and such
delivery will have the same force and effect as the delivery of an original
signed copy of this Assignment and Assumption Agreement or such other document.

 

 

[Signature page follows]

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.

 

 

ASSIGNOR:

 

Citrus Extracts, Inc.

 

By: _____/s/ Steven L. Sample__________

 

Name: Steven L. Sample

 

Title: Chief Executive Officer

 

 

Acacia Diversified Holdings, Inc.

 

By: ____/s/ Steven L. Sample___________

 

Name: Steven L. Sample

 

Title: Chief Executive Officer

 

 

ASSIGNEE:

 

Citrus Extracts II, LLC

 

By: ___/s/ Alan Koch_________________

 

Name: Alan Koch

 

Title: Co-Manager

 

